Matter of Jorge A.V.G. (Marta G.) (2014 NY Slip Op 04926)
Matter of Matter of Jorge A.V.G. (Marta G.)
2014 NY Slip Op 04926
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
PLUMMER E. LOTT
ROBERT J. MILLER, JJ.


2013-10782
 (Docket No. G-08829-13)

[*1]In the Matter of Jorge A.. G. (Anonymous).
andMarta G. (Anonymous), appellant.
Theo Liebmann, Hempstead, N.Y., for appellant.
Janis M. Noto, Bay Shore, N.Y., attorney for the child.
DECISION & ORDER
In a guardianship proceeding pursuant to Family Court Act article 6, the petitioner Marta G. appeals from an order of the Family Court, Nassau County (Stack, J.H.O.), dated October 25, 2013, which, without a hearing, dismissed the petition.
ORDERED that the order is reversed, on the law, without costs or disbursements, the guardianship petition is reinstated, and the matter is remitted to the Family Court, Nassau County, for a hearing and determination of the petition thereafter.
The Family Court erred in dismissing the petition in which the subject child's great-aunt and his mother requested an order appointing them as coguardians of the mother's natural child. Contrary to the Family Court's finding, a parent may be appointed the guardian of his or her own child (see SCPA 1703; Matter of Marisol N.H., 115 AD3d 185; Matter of Maria G.G.U. v Pedro H.P., 114 AD3d 691; Matter of Maura A.R.-R. [Santos F.R.-Fidel R.], 114 AD3d 687; Matter of Maria E.S.G. v Jose C.G.L., 114 AD3d 677). Furthermore, the Family Court failed to conduct a hearing to determine whether appointing coguardians for the subject child was in his best interests, which is the paramount consideration (see Matter of Marisol N.H., 115 AD3d 185; Matter of Maria G.G.U. v Pedro H.P., 114 AD3d 691; Matter of Maria E.S.G. v Jose C.G.L., 114 AD3d 677; Matter of Ashley W. [Verdele F.], 85 AD3d 807, 809; Matter of Alamgir A., 81 AD3d 937).
Since the Family Court dismissed the subject petition without conducting a hearing to consider the best interests of the child, we remit the matter to the Family Court, Nassau County, for a hearing and determination of the guardianship petition thereafter (see Matter of Maria G.G.U. v Pedro H.P., 114 AD3d 691; Matter of Maria E.S.G. v Jose C.G.L., 114 AD3d 677; Matter of Ashley W. [Verdele F.], 85 AD3d at 809; cf. Matter of Sanchez v Bonilla, 115 AD3d 868).
MASTRO, J.P., LEVENTHAL, LOTT and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court